                                                                               E-FILED
                                              Monday, 16 September, 2019 06:07:28 PM
                                                          Clerk, U.S. District Court, ILCD

              IN THE UNITED STATES DISTRICT COURT
              FOR THE CENTRAL DISTRICT OF ILLINOIS
                      SPRINGFIELD DIVISION

ANGELA S. LEWIS,                 )
                                 )
        Plaintiff,               )
                                 )
   v.                            )         Case No. 18-cv-03097
                                 )
ANDREW SAUL,                     )
Commissioner of Social Security, )
                                 )
        Defendant.               )

                               ORDER

SUE E. MYERSCOUGH, U.S. District Judge:

     This matter comes before the Court on the Report and

Recommendation of United States Magistrate Judge Tom Schanzle-

Haskins (d/e 17). Magistrate Judge Schanzle-Haskins recommends

that this Court: (1) grant Defendant’s Motion for Summary

Affirmance (d/e 15); (2) deny Plaintiff’s Motion for Summary

Judgment (d/e 13); and (3) affirm Defendant’s decision that Plaintiff

is not entitled to Supplemental Security Income.

     Objections to the Report and Recommendation were due on or

before April 23, 2019. Neither party filed objections.




                             Page 1 of 3
     The district court reviews de novo any part of a magistrate

judge’s report and recommendation to which a specific written

objection has been made. Fed. R. Civ. P. 72(b); 28 U.S.C. §

636(b)(1). If no objection or only partial objection is made, the

district judge reviews those unobjected portions for clear error.

Johnson v. Zema Sys. Corp., 170 F.3d 734, 739 (7th Cir. 1999)

(also noting that a party who fails to object to the report and

recommendation waives appellate review of the factual and legal

questions).

     After a careful review of the record, the Report and

Recommendation, and the parties’ motions and memoranda, as well

as the applicable law, the Court finds no clear error in Magistrate

Judge Schanzle-Haskins’ Report and Recommendation.

     It is, therefore, ORDERED:

     (1)   The Report and Recommendation of United States

Magistrate Judge Tom Schanzle-Haskins (d/e 17) is ACCEPTED

and ADOPTED in full.

     (2)   Defendant’s Motion for Summary Affirmance (d/e 15)

is GRANTED.




                             Page 2 of 3
    (3)   Plaintiff’s Motion for Summary Judgment (d/e 13) is

DENIED.

    (4)   Defendant’s decision that Plaintiff is not entitled to

Supplemental Security Income is AFFIRMED.

    (5)   THIS CASE IS CLOSED.


ENTER: September 11, 2019


                              /s/ Sue E. Myerscough
                              SUE E. MYERSCOUGH
                              UNITED STATES DISTRICT JUDGE




                           Page 3 of 3
